Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 16 are objected to because of the following:  
Claim 13 recites “second receiving module… second determining module… second compensating module” without having any module which represent “first receiving module… first determining module… first compensating module” in claim 13.  Is there any “first receiving module… first determining module… first compensating module” in claim 13?  Is claim 13 depending on claim 1?
	Claim 16 recites “a third receiving module…” without having any module which represent “first receiving module…” or “a second receiving module…” in claim 16.  Is there any “first receiving module…” or “a second receiving module…” in claim 16.  Is claim 16 depending on claim 13?
Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

“a second receiving module configured to… a second determining module configured to … a second compensating module configured to …” in claim 13.
“a third receiving module configured to… a transferring module configured to … a transmitting module configured to …” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub. No. 2006/0093359).
	Regarding claim 16, Lee et al teaches an apparatus implemented at an optical network unit (as shown on Fig. 2), the apparatus comprising:
a third receiving module (152-1) configured to receive, via a downlink (141-1), a training signal from the passive optical network device (130) (see paragraph [0056], signal from control 
a transferring module (153-1) configured to transfer the training signal from the downlink to an uplink (142) (see paragraph [0049]); and
a transmitting module (150-1) configured to transmit, via the uplink (142), the training signal back to the passive optical network device (130).
Regarding claim 17, shown on Fig. 2, wherein the third receiving module (152-1) is configured to: 
receive, via the downlink (141), the training signal transmitted from the passive optical network device (130); and
receive, via the downlink, the communication signal (signal transmitted from 111-1) transmitted from the passive optical network device.
	Regarding claim 18, wherein the transmitting module (150-1) is configured
to:
transmit, via the uplink (142), the training signal to the passive optical network device (130); and
transmit, via the uplink (142), a communication signal (signal transmitted from 151-1) to the passive optical network device (130).
Allowable Subject Matter
Claims 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Lee et al (US Pub. No. 2006/0093359) teaches an apparatus implemented at a passive optical network device, shown on Fig. 2, the apparatus comprising:

Campos (US Pub. No. 2019/0245623) teaches network communication systems comprising light source transferred from a downstream to an upstream (see Fig. 1). 
However, none of the prior art cited alone or in combination provides the motivation to teach:
a delay module configured to obtain a delay signal by delay-sampling the training signal;
a first determining module configured to determine, based on the delay signal, a first
channel response of the bandwidth-limited link, the first channel response characterizing change
of the training signal caused by the bandwidth-limited link; and
a first compensating module configured to compensate, based on the first channel response, a communication signal received via the bandwidth-limited link from the optical network unit, to reduce distortion of the communication signal.

Regarding claim 13, Lee et al (US Pub. No. 2006/0093359) teaches an apparatus implemented at a passive optical network device configured to perform high-rate communication via a bandwidth-limited link, shown on Fig. 2, the apparatus comprising:
a second receiving module (230) configured to receive, via an uplink (122), a training signal from an optical network unit (see paragraph [0056], signal from control light source is considered as training signal; see also paragraph [0070] of applicant’s specification, as originally filed, which states “The training signal can be any signal that can be used for optical communication…”);
Campos (US Pub. No. 2019/0245623) teaches network communication systems comprising light source transferred from a downstream to an upstream (see Fig. 1). 
However, none of the prior art cited alone or in combination provides the motivation to teach:
a second determining module configured to determine, based on the training signal, a
second channel response of the uplink, the second channel response characterizing change of the
training signal caused by a downlink; and
a second compensating module configured to compensate, based on the second channel
response, a communication signal to be transmitted via the downlink to an optical network unit,
to reduce distortion to be suffered by the communication signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zeng et al (US Pub. No. 2016/0285546) is cited to show apparatus and method detecting uplink optical signal.
Xu et al (US Pub. No. 2012/0134669) is cited to show methods and systems for multicast control.
Mukojima (US Pub. No. 2008/0037981) is cited to show optical communication system comprising redundancy system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637